CaseCase
     1:20-cr-00199-KMW
         1:20-cr-00199-KMW Document  78 Filed
                            Document 77  Filed06/19/20
                                                06/19/20  Page
                                                       Page 1 of 1
                                                                 2 of 1



                      LAW OFFICE OF ANTHONY CECUTTI
                               217 Broadway, Suite 707
                              New York, New York 10007
                                Phone: (212) 619-3730
                                 Cell: (917) Hl-1837
                                     Fax: (212) 962-5037
                               anthonycecutti@gmail.com             USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                       June 19, 2020

BYECF
The Honorable Kimba M. Wood
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re: United States v. Abreu Gil et al; 20 Cr. 199 (KMW)

Dear Judge Wood:

        I represent Nelson Diaz (Abdul Alamin) in the above-referenced matter, having
been appointed pursuant to the provisions of the Criminal Justice Act ("CJA"), 18 U.S.C.
§ 3006A on February 14, 2020. I write, without objection from the Government or
Pretrial Services, to respectfully request a modification of Mr. Alamin's bail conditions,
removing the condition of home detention and replacing it with a curfew.

        On February 26, 2020, Mr. Alamin was granted bail following a hearing before
the Honorable Sarah L. Cave, involving several conditions, including a personal
recognizance bond of $20,000 to be cosigned by one financially responsible person,
home detention with GPS monitoring, travel restrictions to the Southern and Eastern
Districts of New York, and supervision as directed by Pretrial Services. Mr. Alamin was
released on his own signature and met with Pretrial Services to discuss his release
conditions the same day.

        Since his release, Mr. Alamin has been compliant with his conditions of release
and worked closely with Pretrial Services. Upon discussions with Pretrial Services
Officer Erin Cunningham, it has been determined that the home detention condition is no
longer necessary. Accordingly, it is respectfully requested that the home detention] 1          -1-t-J
condition be removed and replaced with a curfew whereby Mr. Alamin will be permitted    O ri,1.n v\
to be outside his residence from 7 a.m. to 8 p.m.

       Thank you for your consideration.
